Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
	Applicant’s response filed 6-21-2022 indicates that there are no mutually exclusive species between figures 2-5 as there is overlap between the indicated species and that all of the claims read upon Species A figure 2. The examiner takes this argument to mean that in performing the task  of normalizing cytokine levels in the blood stream, the other features such as increasing VEG levels and increasing of A-beta and tau isoforms and modulating AD markers in the blood and reduction in inflammation and free radical levels are inherent features that coincide with the normalizing. No alteration in the TEMT procedure is needed to achieve the different results. As a result, the examiner withdraws the election of species and examines all of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9, 12, 14, 17, 22 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Pilla et al US 2014/0303425. Applicant’s earliest filing date teaching the use of electromagnetic  transmitter applied to a patient to normalize cytokine levels is the filing date of the current application. Therefore, Pilla qualifies as 102(b) type art, wherein the publication date is October 9, 2014 
For claims 1, Pilla teaches the positioning of an array of electromagnetic transmitters on the body or head of a patient  and generating an electromagnetic wave or field wherein the cytokine levels in the blood stream can be normalized. See para. [ 0016]  which teaches that cytokine levels can be upregulated or downregulated. Normalizing may mean what is normal for the person or the population norm.  For claim 2 see para[0019] for lymphatic and blood vessel levels. For claim 3 see abstract and figures showing array on head. Claims 4, 24 and 25 follows from claim 3. For claims 5, 6, 8 see upregulates and down regulates. For claim 7, Alzheimers and brain injury treatments and pain are described in paras. [0006], [0009] [0013][0016] and [0075].  For claim 9 at least depression arthritis and Alzheimers disease are taught in paras [0006], [0013], [0186], For claim 12 see Abstract and para. [0004] for claim 14, see para. [0125] for periodic treatments. For claim 17 see para. [0016] For claim 22 see paras [0006] -[0008].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  10-11, 13, 15-16, 18-21, 23,  26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla et al US 2014/0303425 in view of Arendash et al. USPN 10/765,879. Applicant differs from Pilla et al in providing the limitations of treatment and parameters used that are not entirely taught by Pilla. Arendash teaches all of the limitations of these claims being a priority document with the exception of varying the treatment to upregulate or down regulate cytokines. However, it would have been obvious to have used the parameters of Arendash including field parameters (claim13, 16 and 27 to effect cytokine levels for similar treatments as taught by Pilla to the provide additional relief known to be affected by Electromagnetic treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792